Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (ANDERSON, Pub. No:  US 2018-0288354; LIM, US Pub. No.: 2018-0182170; SMITH, US Patent No.: 9,088,787) does not teach nor suggest in detail the limitations: 
“A head mounted display system comprising: a wearable body configured to be worn by a user; an image capturing unit mounted on the wearable body and configured to capture a real scene and further to track at least one of a hand gesture of the user and a hand movement of the user; a display unit mounted on the wearable body, the display unit being configured to display a virtual scene and the real scene in a picture-in-picture mode; and a processing unit coupled to the image capturing unit and the display unit, wherein at least one of a size and a location of a window of the real scene displayed in the picture-in-picture mode is adjusted when a tracking result of the image capturing unit meets a predetermined adjusting condition”
 

The closest prior art of record ANDERSON does not teach or suggest in detail a head mounted display system that with a display capable of displaying a virtual scene and a real scene in a picture-in-picture mode or teach at least one of a size and a location of a window of the real scene displayed in the picture-in-picture mode is adjusted when a tracking result of the image capturing unit meets a predetermined adjusting condition as claimed by the Applicant (See [Abstract] and paragraphs [0004-0006] [0029-0032] of Applicant’s specification for the enabling portions).  
ANDERSON only teaches a head mounted display system that includes a wearable body, a display on the wearable body, an image capturing unit mounted on the wearable body that captures a real scene, and discloses tracking at least one of a hand gesture of the user and a hand movement of the user.  The closest NPL JOHANSSON (JOHANSSON, “From BIM to VR-Integrating immersive visualizations in the current design process”, 2014) does not include at least a display capable of displaying a virtual scene and a real scene in a picture-in-picture mode or teach at least one of a size and a location of a window of the real scene displayed in the picture-in-picture mode is adjusted when a tracking result of the image capturing unit meets a predetermined adjusting condition in the system for an HMD with VR capabilities.
Whereas, as stated above, Applicant’s claimed invention claims a head mounted display system that with a display capable of displaying a virtual scene and a real scene in a picture-in-picture mode, and at least one of a size and a location of a window of the  displayed in the picture-in-picture mode is adjusted when a tracking result of the image capturing unit meets a predetermined adjusting condition. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-8, 10-16, 18-24 are allowed.  
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-4:00.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.

/EILEEN M ADAMS/Primary Examiner, Art Unit 2481